Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 05/26/2021.
Claims 13, 22 and 30 are amended by the Applicants.
Claims 1-12 cancelled by the Applicants.
Claims 13-30 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Jason Rhodes [47,305] on 06/17/2021. Examiner’s amendment is necessitated to overcome the rejection and further clarify the claimed invention. 
In the claims:
Please amend claims 13 and 30 as follows.
13. (Currently Amended) 	A program code generation device to automatically generate source code for a program, the program code generation device comprising:
	processing circuitry,
	to identify a branch element being a program element for branching, from a model diagram  in accordance with a code conversion rule stored in a storage unit,   
	to identify a branch destination group, the branch destination group being a series of program elements constituting branch destination of the branch element, for each branch destination from the model diagram, 
	to determine a sequence of the branch destination groups in the source code for the program, and 
	to automatically generate the source code for the program based on the model diagram and the determined sequence.

30. (Currently Amended) 	A non-transitory computer readable medium storing a program code generation program to automatically generate source code for a program, the program code generation program that causes a computer to execute:
	a branch element identification process of identifying a branch element being a program element for branching, from a model diagram graphically representing a plurality of program elements and a relationship among the program elements, which are to be translated into source code for the program in accordance with a code conversion rule stored in a storage unit;
	a group identification process of identifying a branch destination group, the branch destination group being a series of program elements constituting branch destination of the branch element, for each branch destination from the model diagram; 
	a sequence determination process of determining a sequence of the branch destination groups in the source code for the program code; and
a source code generation process of automatically generating 
--END--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The invention generally relates to the field of automatic generation of a program code. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…to identify a branch element being a program element for branching, from a model diagram graphically representing a plurality of program elements and a relationship among the program elements, which are to be translated into source code for the program in accordance with a code conversion rule stored in a storage unit… the branch destination group being a series of program elements constituting branch destination of the branch element, for each branch destination from the model diagram, to determine a sequence of the branch destination groups in the source code for the program, and 	to automatically generate the source code for the program based on the model diagram and the determined sequence” as recited in claim 1 and “…a branch element identification process of identifying a branch element being a program element for branching, from a model diagram graphically representing a plurality of program elements and a relationship among the program elements, which are to be translated into source code for the program in accordance with a code conversion rule stored in a storage unit… the branch destination group being a series of program elements constituting branch destination of the branch element, for each branch destination from the model diagram; a sequence determination process of determining a sequence of the branch destination groups in the source code for the program code; and a source code generation process of automatically generating the source code for the program based on the model diagram and the determined sequence” as recited in claim 30. The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The combination of the references does not teach or suggests the limitations as indicated in the reasons for allowance.
Related cited arts:
Joseph T. Buck discloses This paper extends the token flow model of Buck and Lee ([1],[2]), an analytical model for the behavior of dataflow graphs with data-dependent control flow, in two ways: dataflow actor execution may depend on integel; rather than Boolean, control tokens, and multiphase implementations of actors are permitted. These extensions permit data-dependent iteration to be modelled more naturally, reduce the memory required for implementations, and result in bounded-memory solutions in more cases than before. A method for generating efficient single-processor programs from the graphs is also described.

Tiziana Allegrini discloses ArgoUML be able to generating code from class diagrams and statecharts. Code generated restricts and controls behaviuor of the object to which the statechart 

Iftikhar Azim Niaz discloses The Unified Modeling Language (UML) statechart diagram is a powerful tool for specifying the dynamic behavior of reactive objects. Generating code from statechart diagrams is a challenging task due to its dynamic nature and because many of the statechart concepts are not supported by the object oriented programming languages. Most of the approaches for implementing UML statecharts diagram either suffer from maintenance problems or implement only a subset of UML statecharts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.



/Satish Rampuria/Primary Examiner, Art Unit 2193